     Case 3:20-cv-00371-JLS-MSB Document 46 Filed 06/09/21 PageID.241 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARTHUR THOMPSON, an individual, and                Case No.: 20cv371-JLS(MSB)
      on behalf of others similarity situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT MOTION TO
13                                                       CONTINUE JOINT DISCOVERY MOTION
      v.                                                 FILING DEADLINE AND CASE
14
                                                         MANAGEMENT CONFERENCE
      NSC TECHNOLOGIES, LLC, et al.,
15                                                       [ECF NO. 45]
                                    Defendants.
16
17
18         On June 9, 2021, the parties filed a “Joint Motion to Continue Joint Discovery
19   Motion and Case Management Conference.” (ECF No. 45.) They ask the Court to
20   continue the deadline to file their Joint Discovery Motion by two weeks until July 8,
21   2021, “with all exchange dates between the parties to be continued consistent with
22   such filing date,” and to continue the telephonic Case Management Conference by two
23   weeks until August 26, 2021. (Id. at 3.) In support, the parties state that since the
24   Court’s May 13, 2021 Case Management Conference, they have “re-engaged mediator
25   Deborah Saxe, with whom the parties previously worked with during a day-long
26   mediation, to continue the parties’ settlement discussions,” and the “parties believe
27   they are now close to resolving the matter” and “their time would be better spent
28   focusing on resolving the case which would also conserve court resources.” (Id. at 2-3.)
                                                     1
                                                                                      20cv371-JLS(MSB)
     Case 3:20-cv-00371-JLS-MSB Document 46 Filed 06/09/21 PageID.242 Page 2 of 2

1          Having considered the parties’ joint motion and finding good cause, the Court
2    GRANTS the motion. Accordingly, the Court issues the following ORDERS:
3          1) The parties’ deadline to file their Joint Discovery Motion is CONTINUED from
4    June 24, 2021, until July 8, 2021; and
5          2) A telephonic Case Management Conference currently scheduled for
6    August 12, 2021, at 10:00 a.m. is CONTINUED until August 27, 2021, at 9:30 a.m.
7    Plaintiff’s counsel is to arrange and initiate the conference call. The telephone number
8    for Judge Berg’s chambers is (619) 557-6632.
9          IT IS SO ORDERED.
10   Dated: June 9, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                 20cv371-JLS(MSB)
